Exhibit 10.2

GUARANTY

GUARANTY, dated as of April 17, 2013, made by P.H. Glatfelter Company, a
corporation organized and existing under the laws of the Commonwealth of
Pennsylvania (the “Guarantor”), in favor of IKB Deutsche Industriebank AG
(including its successors and assigns, “Bank”).

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and to induce Bank to enter into the Loan Contract dated as
of March 26, 2013, and executed by Glatfelter Gernsbach GmbH & Co. KG (the
“Borrower”) on April 11, 2013 (as amended, supplemented and otherwise modified
from time to time, the “Credit Agreement”) with the Borrower, the Guarantor
agrees as follows:

1. Guaranty. The Guarantor unconditionally guarantees the punctual payment when
due, whether upon maturity, by acceleration or otherwise, of all obligations
(now or hereafter existing) of the Borrower under the Credit Agreement, whether
for principal, interest, fees, expenses or otherwise, in each case strictly in
accordance with the terms thereof (all such obligations being the
“Obligations”); provided that the Guarantor’s maximum liability under this
Guaranty with respect to that portion of the Obligations consisting of principal
under the Credit Agreement will not exceed EUR 42,700,000.00. If the Borrower
fails to pay any Obligation in full when due (whether at stated maturity, by
acceleration or otherwise), the Guarantor will promptly pay the same to Bank.
The Guarantor will also pay to Bank any and all expenses (including without
limitation, reasonable legal fees and expenses) incurred by Bank in enforcing
its rights under this Guaranty. This Guaranty is a guaranty of payment and not
merely of collection.

2. Guaranty Absolute. The liability of the Guarantor under this Guaranty shall
be irrevocable, absolute and unconditional irrespective of, and the Guarantor
hereby irrevocably waives any defenses it may now or hereafter acquire in any
way relating to, any or all of the following: (i) any illegality, lack of
validity or enforceability of any Obligation, (ii) any amendment, modification,
waiver or consent to departure from the terms of any Obligation, including any
renewal or extension of the time or change of the manner or place of payment,
(iii) any exchange, substitution, release, non-perfection or impairment of any
collateral securing payment of any Obligation, (iv) any change in the corporate
existence, structure or ownership of the Borrower, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Borrower or
its assets or any resulting release or discharge of any Obligation, (v) the
existence of any claim, set-off or other rights that the Guarantor may have at
any time against the Borrower, Bank, or any other corporation or person, whether
in connection herewith or any unrelated transactions, provided that nothing
herein will prevent the assertion of any such claim by separate suit or
compulsory counterclaim, (vi) any law, regulation, decree or order of any
jurisdiction, or any other event, affecting any term of any Obligation or Bank’s
rights with respect thereto and (vii) any other circumstance or any existence of
or reliance on any representation by Bank that might otherwise constitute a
defense available to, or a legal or equitable discharge of, the Borrower or the
Guarantor or any other guarantor or surety.

Without limiting the generality of the foregoing, the Guarantor guarantees that
it shall pay Bank strictly in accordance with the express terms of the Credit
Agreement, including in the amounts and in the currency expressly agreed to
thereunder, irrespective of and without giving effect to any laws of the
jurisdiction where the Borrower is principally located in effect from time to
time, or any order, decree or regulation in the jurisdiction where the Borrower
is principally located.

It is the intent of this Section 2 that the Guarantor’s obligations hereunder
are and shall be absolute and unconditional under any and all circumstances. The
Guarantor shall make any payments without setoff, counterclaim or other defense
and on the same basis as payments are made by the Borrower under the Credit
Agreement.



--------------------------------------------------------------------------------

3. Waiver. The Guarantor waives promptness, diligence, notice of acceptance,
notice of dishonor and any other notice with respect to any Obligation and this
Guaranty and any requirement that Bank exercise any right or take any action
against the Borrower or any collateral security or credit support.

4. Reinstatement. This Guaranty will continue to be effective or be reinstated,
as the case may be, if at any time any payment of any Obligation is rescinded or
must otherwise be returned by Bank upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, all as though such payment had not
been made.

5. Subrogation. The Guarantor will not assert, enforce or otherwise exercise any
rights which it may acquire by way of subrogation under this Guaranty, by any
payment made hereunder or otherwise, until payment in full of the Obligations
and the termination of the Credit Agreement.

6. Taxes. Any and all payments by the Guarantor hereunder will be made free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, or deductions, assessments, fees or other charges imposed in each case
by any governmental authority, including any interest, additions to tax or
penalties applicable thereto (“Taxes”), other than Excluded Taxes. “Excluded
Taxes” shall mean (i) any and all Taxes attributable to Bank’s failure to
deliver to the Guarantor, at the time or times requested by the Guarantor or the
Borrower, such properly completed and executed documentation as will permit
payments hereunder to be made without withholding or at a reduced rate of
withholding or enable the Guarantor or the Borrower to determine whether or not
Bank is subject to backup withholding or information reporting requirements,
(ii) any and all U.S. federal withholding Taxes imposed under FATCA, (iii) any
and all Taxes that would not have been imposed but for a present or former
connection between Bank and the jurisdiction imposing such Tax (other than
connections arising solely from Bank having executed, delivered, registered,
become a party to, or received payments under this Guaranty), (iv) Taxes imposed
on or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, imposed as a result of Bank being organized under
the laws of, or having its principal office or its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof). “FATCA” shall mean Sections 1471 through 1474 of the U.S. Internal
Revenue Code (“Code”), as of the date of this Agreement (or any amended or
successor provisions of law that are substantively comparable to such Sections
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
to facilitate the implementation of FATCA (or of any provisions of FATCA). If
the Guarantor is required by law to deduct or withhold any Taxes from or in
respect of any sum payable hereunder the Guarantor will (i) make such deduction
or withholding (ii) pay the full amount deducted or withheld to the relevant
taxation authority or other authority in accordance with applicable law and
(iii) if such Taxes are not Excluded Taxes, increase the amount payable as may
be necessary so that after making all required deductions in respect of
non-Excluded Taxes (including deductions applicable to additional sums payable
under this Section) Bank will receive an amount equal to the sum it would have
received had no such deductions been made. In addition, the Guarantor will pay
any present or future stamp, court or documentary taxes or any other similar
taxes, charges or levies, that arise from any payment made hereunder or from the
execution, delivery, enforcement of, or registration of, or otherwise with
respect to, this Guaranty or the Obligations (“Other Taxes”). To the extent
available, the Guarantor will promptly furnish to Bank the original or a
certified copy of a receipt evidencing payment of Taxes or Other Taxes. The
Guarantor will indemnify Bank for the full amount of Taxes (other than Excluded
Taxes) or Other Taxes paid by Bank, in respect of this Guaranty, within 30 days
of Bank’s request therefor. Without prejudice to the survival of any other
agreement contained herein, the Guarantor’s agreements and obligations contained
in this Section will survive the payment in full of the Obligations, principal
and interest hereunder and any termination of this Guaranty.

 

2



--------------------------------------------------------------------------------

7. Place of Payment The Guarantor will pay Bank at such location in Germany as
Bank specifies to the Guarantor.

8. Set-Off. If the Guarantor fails to pay any of its obligations hereunder when
due and payable, Bank is authorized at any time and from time to time, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by Bank to or for the Guarantor’s credit or account against any and all of the
Obligations, whether or not Bank has made any demand under this Guaranty. Bank
will promptly notify the Guarantor after any such set-off and application,
provided that the failure to give such notice will not affect the validity of
such set-off and application. Bank’s rights under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that Bank may have.

9. Representations and Warranties. The Guarantor represents and warrants that:
(i) the execution, delivery and performance by the Guarantor of this Guaranty
are within its corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (x) its charter or by-laws or (y) any
applicable law, (ii) no authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Guarantor of
this Guaranty, and (iii) this Guaranty has been duly executed and delivered by
the Guarantor and is its legal, valid and binding obligation, enforceable
against the Guarantor in accordance with its terms.

10. Continuing Guaranty. This is a continuing guaranty and applies to all
Obligations whenever arising. This Guaranty is irrevocable and will remain in
full force and effect until the indefeasible payment in full of the Obligations
and all amounts payable hereunder and the termination of all of the agreements
relating to the Obligations.

11. Amendments; Transfers. No amendment or waiver of any provision of this
Guaranty, and no consent to departure by the Guarantor herefrom, will in any
event be effective unless the same is in writing and signed by Bank, and then
such waiver or consent will be effective only in the specific instance and for
the specific purpose for which given. This Guaranty shall be binding upon the
Guarantor and its successors and assigns and shall inure to the benefit of Bank
and its successors and assigns. Bank may assign its rights under this Guaranty,
but the Guarantor shall not assign its rights or delegate its performance under
this Guaranty.

12. Addresses. All notices and other communications provided for hereunder will
be in writing (including telecopier communication), and mailed, telecopied or
delivered to it, if to the Guarantor, at its address at P. H. Glatfelter
Company, 96 S. George St. Ste 500, York, PA 17401-1434, Attention: Scott
Corcoran, Manager, Global Treasury Operations, and if to Bank, at its address at
Wilhelm-Bötzkes-Straße 1, 40474 Düsseldorf, Germany, Attention: Mr. Karl Michael
Delhey, or, as to either party, at such other address as is designated by such
party in a written notice to the other party. All such notices and other
communications will, when mailed or telecopied, be effective when deposited in
the mails or telecopied, respectively.

13. Guarantor’s Credit Decision, Etc. The Guarantor has, independently and
without reliance on Bank and based on such documents and information as the
Guarantor has deemed appropriate, made its own credit analysis and decision to
enter into this Guaranty. The Guarantor has adequate means to obtain from the
Borrower on a continuing basis information concerning the financial condition,
operations and business of the Borrower, and the Guarantor is not relying on
Bank to provide such information now or in the future. The Guarantor
acknowledges that it has received and reviewed an executed copy of the Credit
Agreement and that it will receive substantial direct and indirect benefit from
the extensions of credit contemplated by this Guaranty.

 

3



--------------------------------------------------------------------------------

14. Limitation of Guaranty. Any term or provision of this Guaranty to the
contrary notwithstanding, the maximum aggregate amount for which the Guarantor
shall be liable hereunder shall not exceed the maximum amount for which the
Guarantor can be liable without rendering this Guaranty subject to avoidance
under applicable requirements of law relating to fraudulent conveyance or
fraudulent transfer (including the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act and Section 548 of the Bankruptcy Code or any
applicable provisions of comparable requirements of law).

15. Governing Law. This Guaranty and any claims, controversy, dispute or cause
of action (whether in contact or tort or otherwise) arising out of this Guaranty
shall be governed by, and construed in accordance with, the law of the State of
New York.

16. Consent to Jurisdiction, Etc. The Guarantor hereto irrevocably and
unconditionally (i) submits to the non-exclusive jurisdiction of any New York
State or Federal court located in the City of New York over any suit, action or
proceeding arising out of or relating to this Guaranty, (ii) accepts for itself
and in respect of its property the jurisdiction of such courts, (iii) waives any
objection to the laying of venue of any such suit, action or proceeding brought
in any such courts and any claim that any such suit, action or proceeding has
been brought in an inconvenient forum and (iv) consents to the service of any
process, summons, notice or document in any such suit, action or proceeding by
registered mail addressed to such party at its address specified in Section 12.
A final judgment in any such suit, action or proceeding will be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing herein will affect the right of any party to
serve legal process in any other manner permitted by law or affect such party’s
right to bring any suit, action or proceeding against such party or its property
in the courts of other jurisdictions. To the extent that either party has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, such party irrevocably waives such immunity in respect of its
obligations under this Guaranty.

17. WAIVER OF JURY TRIAL. THE GUARANTOR HERETO IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ACTIONS IN THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT HEREOF.

18. Termination. Upon indefeasible payment in full of the Obligations, this
Guaranty shall be automatically terminated without any further action by Bank,
and Bank will promptly return the original Guaranty to the Guarantor, as well as
take action upon reasonably request by the Guarantor to evidence the termination
and release of said Obligations.

 

4



--------------------------------------------------------------------------------

To evidence the Guarantor’s agreement to this Guaranty, it has signed and
delivered this Guaranty on the date set forth in the preamble.

 

P.H. GLATFELTER COMPANY By  

/s/ John P. Jacunski

  Name:   John P. Jacunski   Title:   Senior Vice President and Chief Financial
Officer